Citation Nr: 0841078	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  02-13 275	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial evaluation for diabetes 
mellitus with retinopathy and loss of sexual potency, 
currently evaluated as 20 percent disabling.

(A separate decision will be issued with regard to the issues 
of entitlement to an increased initial evaluation for post-
traumatic stress disorder, rated 50 percent disabling prior 
to March 1, 2005; entitlement to an increased evaluation for 
post-traumatic stress disorder, rated 70 percent disabling 
from March 1, 2005; and, entitlement to an effective date 
earlier than December 2, 1999, for the grant of service 
connection for post-traumatic stress disorder.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to March 
1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for diabetes mellitus with retinopathy and 
loss of sexual potency, assigning a 20 percent disability 
rating.  On July 7, 2006,  the Board issued a decision which, 
in pertinent part, denied entitlement to a disability rating 
in excess of 20 percent for diabetes mellitus.  On August 23, 
2006, the Board received the veteran's Motion for 
Reconsideration of the Board's July 2006 decision.  This 
Motion was granted by a Deputy Vice Chairman of the Board.  
See 38 U.S.C.A. § 7103(b) (West 2002 & Supp. 2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO rated the veteran's diabetes mellitus with retinopathy 
and loss of sexual potency 20 percent disabling under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  
Note (1) of the rating criteria instructs to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  

VA examinations conducted in October 2001 and October 2003 
reflect clinical findings of background retinopathy.  VA 
clinical entries dated in March and April 2002 also reflect 
that retinopathy was seen on examination.  However, on 
examination in September 2004, the examiner diagnosed 
bilateral cataracts and specifically stated that there was no 
evidence of background diabetic retinopathy.  In light of 
these conflicting medical findings regarding retinopathy, the 
Board believes a current VA examination is appropriate to 
clarify whether the veteran has diabetic retinopathy and, is 
so, to ascertain  the severity of any such retinopathy.  See 
38 C.F.R. § 3.159(c)(4).

In view of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements under the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished with 
an appropriate VCAA letter as to 
entitlement to an increased disability 
rating for diabetes mellitus.  This 
letter should advise the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether he has diabetic 
retinopathy and, if so, to ascertain the 
current severity of any such disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  

After reviewing the claims file and 
examining the veteran, the examiner 
should clearly report whether or not the 
veteran has diabetic retinopathy.  If 
not, the examiner should discuss the 
significance of pertinent findings on VA 
examinations in October 2001 and October 
2003. 

If the examiner finds that the veteran 
does have diabetic retinopathy, then the 
severity of such disorder should be 
reported to allow for application of VA 
rating criteria, to include visual acuity 
and field of vision results. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for diabetes mellitus, to include a 
determination as to whether a separate 
compensable disability rating is 
warranted for any diabetic retinopathy.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (2008).


			
          GEORGE E. GUIDO, JR.                               
GEORGE R. SENYK
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




